1

2

3

4                          IN THE UNITED STATES DISTRICT COURT
5                       FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                   Case No.: 1:17-CR-00173-003 DAD
8                        Plaintiff,               ORDER OF RELEASE
9          v.
10    DARCI EILEEN WIGDERSON,
11                       Defendant.
12

13         The above named defendant having been sentenced on August 19, 2019, to Time Served,
14
           IT IS HEREBY ORDERED that the defendant shall be released forthwith. A certified
15
     Judgment and Commitment order to follow.
16

17   IT IS SO ORDERED.
18
        Dated:   August 19, 2019
19                                                UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28
